Appeal from a judgment of the Supreme Court (Feldstein, J.), entered *1056June 15, 2006 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted of murder in the second degree (two counts), robbery in the first degree and criminal possession of stolen property in the third degree. The judgment was affirmed on appeal (People v Meehan, 229 AD2d 715 [1996], lv denied 89 NY2d 926 [1996]). Petitioner commenced this proceeding pursuant to CPLR article 70 for a writ of habeas corpus alleging that he is being improperly detained because several errors were made at his criminal trial. Supreme Court summarily dismissed the petition without a hearing. Inasmuch as petitioner could have raised or did raise arguments relating to the alleged errors on his direct appeal or by way of his unsuccessful motion pursuant to CPL article 440, relief pursuant to habeas corpus is not a proper remedy (see People ex rel. Burr v Smith, 6 AD3d 841 [2004], lv denied 3 NY3d 605 [2004]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.